Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 26, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (2013/0147845).
 	Regarding claim 21, Xie discloses receiving, by a server at a remote location with respect to a content receiver, aspect ratio information associated with a video display (par. 19);
receiving, by the server, video frame data (par. 15);
analyzing, by a microprocessor at the remote location, the video frame data to determine formatting information for use in displaying an associated video frame on the video display (par. 21);
transmitting, by the server, the formatting information to the content receiver (par. 32);
determining no adjustment is needed to the video frame data for displaying the associated video frame on the video display; and


	Regarding claims 26 and 31, see similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 27-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (2013/0147845) in view of Fujimoto (2009/0112980).

	Regarding claim 22, Xie does not disclose the analyzing the video frame data includes:
analyze the video frame data to detect unused areas of an extracted video frame; classifying the video frame data, based on the analysis, as being in a video format characterized by an initial aspect ratio; and

	Fujimoto, from the similar field of endeavor, discloses an analyze function (par. 42 and 43), a classifying function (note the aspect ratio 4:3 as mentioned in par. 43 and 44), and a determining function (par. 45-48).  By performing these functions, the still image can be fully displayed on the display screen 201, which maximize usage of the display screen area.   
	Xie also notices that proper scaling is important to match the display image to display screen (par. 20).  Without proper scaling, a white space 321 as shown in Fig. 3B, which is the same as the blanking boarders in Fujimoto (Fig. 2a and 2b), can resulted.  
	Hence, in order to minimize unwanted blanking display spaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Fujimoto into Xie to perform the well known functions as claimed.
	Regarding claim 23, Xie discloses the transmitting the formatting information to the content receiver includes:
when it is determined to change the video format, including information indicating the adjusted aspect ratio in the formatting information (note determine adjustment parameters in par. 32); and
transmitting, by the server, the formatting information, including the information indicating the adjusted aspect ratio, to the content receiver (note the server-side may 
	Regarding claim 24, Xie discloses the transmitting, by the server, the formatting information, including the information indicating the adjusted aspect ratio, to the content receiver causes the content receiver to display on the video display the video frame data having the adjusted aspect ratio (par. 32).
	Regarding claims 27-29, and 32-34, see similar rejections as set forth above.
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that Xie teaches "in response to the 
determining no adjustment is needed to the video frame data for displaying the associated video frame on the video display, transmitting by the server a signal to the content receiver indicating that an original frame is suitable for display on the video display" as recited in dependent claim 25 (whose subject matter has been incorporated into the independent claims), the examiner disagrees.  In paragraph 17, Xie describes that if the original size of the images, such as the aspect ratio and resolution, stored in either the storage 101 or storage 130 is not the same as that of the mobile device 122, it is desirable to adjust the original image size before being transmitted to the mobile device.  By the same token, Xie also implicitly indicates that there is no needed to adjust the original image size if it is the same as the mobile device.  This is true because there is no reason to adjust the original image size if it is the same as the mobile device.  Thus, Xie still meets the claimed invention.  
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422